 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     OSSIE LEE SLAUGHTER,                             CASE NO. C15-5484 BHS
 8
                             Plaintiff,               ORDER DENYING PLAINTIFF’S
 9         v.                                         MOTION TO REDUCE
                                                      COLLECTION OF FEES
10   PATRICK R. GLEBE,

11                           Defendant.

12

13         This matter comes before the Court on Plaintiff Ossie Lee Slaughter’s

14   (“Slaughter”) motion to reduce collection of fees. Dkt. 247.

15         On November 20, 2019, Slaughter filed the instant motion requesting relief from

16   the Washington Department of Correction’s simultaneous collection of multiple in forma

17   pauperis fees. Dkt. 247. On November 26, 2019, the State responded. Dkt. 248. On

18   December 3, 2019, Slaughter replied. Dkt. 249.

19         In this case, the Court agrees with the State that the Supreme Court has interpreted

20   28 U.S.C. § 1915(b) to allow the simultaneous collection of fees for multiple cases.

21   Bruce v. Samuels, 136 S. Ct. 627 (2016). Moreover, Slaughter provides no authority for

22


     ORDER - 1
 1   the Court to reduce or alter the collection of such fees. Therefore, the Court DENIES

 2   Slaughter’s motion.

 3         IT IS SO ORDERED.

 4         Dated this 24th day of January, 2020.

 5

 6

 7
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
